Citation Nr: 0628661	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-13 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for peripheral neuropathy.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has peripheral neuropathy that arose more 
than a year after his service in Vietnam, and has persisted 
for more than two years.

3.  The veteran's chronic peripheral neuropathy did not 
result from his herbicide exposure during service.


CONCLUSION OF LAW

The veteran's chronic peripheral neuropathy was not incurred 
or aggravated in service, and may not be presumed to have 
been incurred as a result of his herbicide exposure during 
service in Vietnam.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
March 2005.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate a 
claim for service connection.  That notice did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the appeal for service 
connection for chronic peripheral neuropathy.  Therefore, the 
RO will not be assigning a rating or effective date for the 
claimed disorder, and there is no possibility that the 
veteran will be prejudiced by lack of notice with regard to 
the establishment of ratings and effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Service Connection for Peripheral Neuropathy

The veteran reports that he served in Vietnam during the 
Vietnam War.  He contends that he has peripheral neuropathy 
that developed as a result of exposure during service to 
herbicides such as Agent Orange.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran 
was exposed to Agent Orange or another herbicide agent, 
service connection for any of the conditions listed under 38 
C.F.R. § 3.309(e) will be presumed if the condition becomes 
manifest to a degree of 10 percent disabling or more.

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran has reported that he served in Vietnam for about 
a year in 1967 and 1968.  The veteran's claims file does not 
contain the veteran's service personnel file; but his service 
separation document shows awards consistent with Vietnam 
service.  The Board accepts that the veteran had service in 
Vietnam in the late 1960s, and presumes that the veteran was 
exposed to an herbicide agent during that service.

The veteran's present appeal is for service connection for 
peripheral neuropathy.  The conditions that are presumed 
service connected based on herbicide exposure, and are listed 
under 38 C.F.R. § 3.309(e), include acute and subacute 
peripheral neuropathy.  The evidence indicates, however, that 
the veteran does not have acute or subacute peripheral 
neuropathy, but rather has chronic peripheral neuropathy.  
Chronic peripheral neuropathy is not included in the 
conditions listed at 38 C.F.R. § 3.309(e) for which service 
connection may be presumed.

For purposes of presumptive service connection, acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.  For service 
connection to be presumed, acute or subacute peripheral 
neuropathy must become manifest within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during service.  38 C.F.R. § 3.307(a)(6).

The veteran's service medical records do not show any 
complaints or findings of peripheral neuropathy during 
service.  In a VA neurological consultation in March 1996, 
the veteran reported having had intermittent numbness and 
burning in his right leg since the 1970s.  He also reported a 
more recent onset of intermittent electric shock sensations 
in his right arm.  The veteran underwent electromyogram and 
nerve conduction studies.  The physician stated that 
borderline abnormalities on testing might indicate mild or 
early polyneuropathy.  After follow-up testing in September 
1996, the physician stated that the history and findings were 
most compatible with a mild sensory motor polyneuropathy.

In September 1996, the veteran filed a claim for service 
connection for peripheral neuropathy and other conditions, 
claimed as secondary to exposure in service to Agent Orange.

On VA medical examination in February 2002, the veteran 
reported a history of peripheral neuropathy.  VA examiner J. 
H., M.D., found multiple areas of loss of superficial 
sensation over the lower extremities.  Dr. H. concluded that 
the veteran probably had mild to moderate peripheral 
neuropathy in both lower legs.  Dr. H. commented that the 
peripheral neuropathy was not attributable to diabetes, so it 
might well be due to Agent Orange.

In a July 2002 VA neurology consultation, the veteran 
reported ongoing and worsening peripheral neuropathy.  VA 
physician G. E. B., M.D., stated that the veteran's 
peripheral neuropathy was "probably agent orange related, as 
this is one of the recognized syndromes following agent 
orange exposure."

The National Academy of Sciences (NAS) provides VA with 
findings regarding statistical and plausible biological 
correlation between particular diseases and exposure to 
herbicides in Vietnam during the Vietnam War.  VA publishes 
notices of such findings.  In one such notice, VA noted that 
the NAS had determined that scientific evidence showed no 
current association between the onset of chronic peripheral 
neuropathy and exposure to Agent Orange.  See Notice, 68 Red. 
Reg. 27630-27641 (May 20, 2003).  In March 2004, the Board 
remanded the veteran's peripheral neuropathy claim to obtain 
additional medical explanation and support regarding a 
possible connection between chronic peripheral neuropathy and 
herbicide exposure.

In March 2004, Dr. H. provided an addendum to the February 
2002 examination report.  Dr. H. observed that VA's 
presumption of service connection based on herbicide exposure 
applied to acute and subacute peripheral neuropathy, and not 
to chronic peripheral neuropathy.  Dr. H. noted that the 
Agent Orange Registry denied association of chronic 
peripheral neuropathy with Agent Orange exposure when onset 
of that neuropathy was not in evidence within one year of the 
veteran's latest exposure to Agent Orange.  Based on that 
information, Dr. H. changed his conclusion regarding the 
veteran's condition to a finding that the veteran's 
peripheral neuropathy was of unknown cause.  Dr. H. reported 
that Dr. B., who had also expressed an opinion on the case in 
2002, had died in 2003.

The veteran's statements and medical records do not indicate 
that the veteran's peripheral neuropathy appeared with weeks, 
months, or a year after the veteran was in Vietnam and 
subject to herbicide exposure.  Peripheral neuropathy was 
noted in 1996 and in 2002, so it did not resolve within two 
years of onset.  The veteran's peripheral neuropathy, then, 
does not meet the definition of acute or subacute peripheral 
neuropathy under 38 C.F.R. § 3.309(e), Note 2.  His 
peripheral neuropathy did not manifest close enough to 
herbicide exposure to be presumed service-connected under 38 
C.F.R. § 3.307(a)(6).

Although the veteran's peripheral neuropathy may not be 
presumed to be service connected based on herbicide exposure, 
service connection may still be considered based on direct 
evidence that the condition developed as a result of 
herbicide exposure during service, or direct evidence that 
the condition was incurred or aggravated in service.

In this case, there is direct evidence on this issue in the 
form of medical opinions.  In 2002, two VA physicians 
indicated that the veteran's peripheral neuropathy could be 
attributed to herbicide exposure.  When Dr. H. reconsidered 
the question in light of NAS and VA findings that chronic 
peripheral neuropathy was not found to be related to 
herbicide exposure, he essentially retracted his opinion that 
the veteran's peripheral neuropathy was related to herbicide 
exposure.  After the revision of that opinion, the direct 
evidence does not support a link between the veteran's 
herbicide exposure and his peripheral neuropathy.  As there 
is no record of peripheral neuropathy in service, there is no 
direct evidence that the veteran's peripheral neuropathy was 
incurred or aggravated in service.  The preponderance of the 
evidence is against service connection based either on a 
presumption or on direct evidence.  The Board therefore 
denies the appeal for service connection.


ORDER

Entitlement to service connection for chronic peripheral 
neuropathy is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


